Citation Nr: 1115526	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA benefits. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1953 and was killed in action during the Korean Conflict in April 1953.  The appellant in this matter seeks recognition as the Veteran's surviving spouse for purposes of obtaining VA benefits.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, denying entitlement to VA death benefits on the basis that the appellant and the Veteran were divorced.  In August 2010 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not the Veteran's surviving spouse for purposes of obtaining VA benefits.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to VA benefits have not been met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2008, the appellant filed an application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse based on her claimed status as the surviving spouse of the Veteran.  The appellant contends that she and the Veteran were married in June 1949 and remained married living continuously together until the time of his death in April 1953.

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  For VA purposes, a "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2010).  Remarriage of a surviving spouse shall not bar the furnishing of benefits if the remarriage has been terminated by death.  38 C.F.R. § 3.55(a)(2)(i) (2010).  

The record includes a marriage certificate establishing that the Veteran and the appellant were married in Aibonito, Puerto Rico, on June [redacted], 1949.  The record does not contain a copy of a divorce decree and the appellant has consistently maintained that she and the Veteran were never divorced.  However, as the appellant's statements regarding her marriage to the Veteran conflict with other evidence of record, the Board does not accept the appellant's statements as adequate proof of her marital relationship at the time of the Veteran's death.  See 38 C.F.R. § 3.204(a), 3.205(b).

The record contains several pieces of evidence indicating that the Veteran and the appellant were divorced at the time of his death in April 1953.  In May 1952, just before beginning his period of active duty service, the Veteran designated his beneficiaries for servicemen's indemnity in the event of his death.  His mother and his son were the only identified beneficiaries.  In addition, although the April 1953 report of death stated that the appellant was the Veteran's wife and beneficiary, she never received indemnity payments; DIC benefits were only awarded to the Veteran's sons and his parents.  The same report of death lists another woman as the Veteran's emergency contact and categorizes her relationship to the Veteran as a friend.  The record also establishes that the Veteran had children with the woman listed as his emergency contact during the period the appellant contends she was still married to the Veteran.  Notarized affidavits or depositions (translated from Spanish) from the mother of the Veteran's two children, his father, and neighbors uniformly assert that the Veteran divorced the appellant in November 1952 in Caguas, Puerto Rico.  The affidavits also state that the Veteran and the mother of his children lived together as man and wife before he was inducted into service and later killed in Korea.  

The appellant contends that the lack of a divorce decree establishes that she and the Veteran were married at the time of his death in April 1953.  In September 2010, VA contacted the Caguas Superior Court in Puerto Rico and requested copies of any records pertaining to a divorce between the appellant and the Veteran.  A September 2010 response indicated that records for the year 1952 had been destroyed.  Thus, the lack of records pertaining to a divorce is not itself evidence in favor of the appellant's claim, as such records could have existed and been destroyed.  The Board also finds that the evidence against the claim, including contemporaneous affidavits and the Veteran's designation of his beneficiaries, outweigh the recollections of the appellant regarding events that occurred over 50 years ago.

The Board therefore finds that the preponderance of the evidence establishes that the appellant and the Veteran were not married at the time of his death in April 1953.  In light of this finding, the Board need not address whether the Veteran and the appellant lived together continuously until the date of his death.  In conclusion, the criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits have not been met and the claim must be denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in a July 2008 letter.  As the claim on appeal is being denied, notice regarding the disability rating and effective date elements of the DIC claim are not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of DIC claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was provided notice that complied with Hupp in the July 2008 VCAA letter.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, and has made efforts to obtain any other records that could support her claim.  In compliance with the August 2010 Board remand, VA contacted the Superior Court in Caguas, Puerto Rico, and requested copies of record pertaining to a divorce between the appellant and the Veteran.  A September 2010 response from the Caguas court indicated that records dating from the requested year had been destroyed and were not transferred to microfilm.  The appellant's claim was then readjudicated in a March 2011 supplemental statement of the case.  The Board therefore finds that VA has complied with the August 2010 remand orders and the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA benefits is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


